Citation Nr: 0910559	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  02-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for 
arthritis secondary to Crohn's disease, from October 17, 
1991, to May 12, 1999, on appeal from an initial grant of 
service connection, and to include separate disability 
ratings for arthritis of the right and left hands, the lumbar 
segment of the spine, the cervical segment of the spine, and 
the right and left shoulders.  


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active military duty from August 1966 
to July 1970, and from July 1972 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded the claim in June 
2008 so that the appellant could be provided a hearing before 
the Board with respect to the issue on appeal.  Subsequently, 
the appellant provided testimony before the undersigned in 
November 2008.  A transcript of that hearing has been 
included in the claims folder.  The claim has since been 
returned to the Board for appellate review.

It is noted that when the claim was originally before the 
Board, there was another issue on appeal.  That issue 
involved whether an earlier effective date should be assigned 
for the granting of service connection for arthritis 
secondary to Crohn's disease.  The Board determined that the 
evidence did support the granting of an earlier effective 
date; the correct effective date was determined to be October 
17, 1991.  That decision was issued in June 2008.  This 
decision has affected the present action in that the previous 
effective date was September 22, 1997.  As such, the Board 
must examine whether the evidence supports an evaluation in 
excess of 20 percent for arthritis from the initial effective 
date - that of October 17, 1991, to May 12, 1999.  (The 
appellant started to receive benefits for arthritis of the 
specific body part affected on May 12, 1999).  


FINDINGS OF FACT

1.  From October 1991 to March 1994, the appellant was 
diagnosed as suffering from generalized arthritis.  No 
specific joint was reported as being affected by or limited 
because of arthritis.

2.  Although arthritis of the hands, lumbar spine and 
shoulders was diagnosed prior to September 29, 1995, the 
medical evidence does not reveal specific findings with 
respect to the severity of or restrictions of those joints.

3.  As per a VA orthopedic examination on September 29, 1995, 
the appellant was diagnosed as having arthritis of the neck, 
which resulted in mild restriction in its range of motion.

4.  As per a VA orthopedic examination on September 29, 1995, 
the appellant's arthritic shoulders were reported to be 
mildly restricted in the range of motion and produced of some 
pain.

5. As per a VA orthopedic examination on September 29, 1995, 
the range of motion of the lumbar segment of the spine was 
measured to be slightly to mildly restricted in its range of 
movement with associated pain on motion.

6.  As per a VA orthopedic examination on September 29, 1995, 
the appellant's fingers and thumb of the right hand were 
capable of movement to within two plus centimeters of the 
palm with pain on motion.

7.  As per a VA orthopedic examination on September 29, 1995, 
the appellant's left hand was shown to have arthritis with 
slight restriction of movement; however, he was able to make 
a fist and favorable or unfavorable ankylosis was not 
diagnosed.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
arthritis secondary to Crohn's disease, from October 17, 
1991, to September 29, 1995, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1- 4.14, 
4.104, Diagnostic Codes 5002, 5009 (1995).


2.  The criteria for a 10 percent disability evaluation for 
arthritis of the cervical segment of the spine, from 
September 29, 1995, to May 12, 1999, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1- 4.14, 4.104, Diagnostic Codes 5290, 5002, 5009 (1995).

3.  The criteria for a 10 percent disability evaluation for 
arthritis of the left shoulder, from September 29, 1995, to 
May 12, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1- 4.14, 4.104, Diagnostic 
Codes 5203, 5002, 5009 (1995).

4.  The criteria for a 10 percent disability evaluation for 
arthritis of the right shoulder, from September 29, 1995, to 
May 12, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1- 4.14, 4.104, Diagnostic 
Codes 5203, 5002, 5009 (1995).

5.  The criteria for a 20 percent disability evaluation for 
arthritis of the lumbar segment of the spine, from September 
29, 1995, to May 12, 1999, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1- 4.14, 
4.104, Diagnostic Codes 5292, 5002, 5009 (1995).

6.  The criteria for a 50 percent disability evaluation for 
arthritis of the right hand, from September 29, 1995, to May 
12, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1- 4.14, 4.104, Diagnostic 
Codes 5221, 5002, 5009 (1995).

7.  The criteria for a 10 percent disability evaluation for 
arthritis of the left hand, from September 29, 1995, to May 
12, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1- 4.14, 4.104, Diagnostic 
Codes 5223, 5002, 5009 (1995).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board asking that he be 
assigned separate, compensable evaluations for his conditions 
affecting the right and left hands, the lumbar segment of the 
spine, the cervical segment of the spine, and the right and 
left shoulders.  He was assigned separate ratings for all of 
these conditions, effective May 12, 1999, but he believes 
that the evidence shows that separate ratings should have 
been assigned prior to that date.  He therefore asks that the 
Board find in his favor.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the appellant received notification 
of the VCAA in a May 2007 letter from the Appeals Management 
Center (AMC).  This letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records, including requesting any treatment records from the 
facilities the appellant had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself to his option and 
provided testimony before the undersigned in November 2008.  
During that hearing, the appellant contended that his 
generalized arthritis should have been assigned a rating in 
excess of 20 percent from 1991 to 1999.  The appellant 
admitted that during the time in question, he was able to 
work at a mail carrier and his job was not affected by his 
generalized arthritis.  He also stated that his ability to 
perform normal, everyday tasks was not limited or restricted 
by his generalized arthritis.  Finally, he insinuated that 
during the time in question, he did not seek specific 
treatment for his arthritis but merely complained about it in 
a general manner.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
instructions in the Board's June 2008 Remand for the issue 
discussed in this Decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
According to Vazquez, for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this one, involving 
an initial disability rating, the notice requirements of 
Dingess apply, and, as discussed more fully below, were 
complied with in this case.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the appellant was provided with a Dingess-type notice 
letter in a letter sent to him in September 2008.  This 
letter specifically discussed the subject matter of Dingess 
and how the Dingess claim could affect the appellant's case.  
Because this notice has been provided, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased rating claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.


Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Court has further held that "staged" 
ratings are appropriate for an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2005).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does stem from the appellant's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2005).

As noted previously, until May 12, 1999, the appellant's 
various disabilities affecting the right and left hands, the 
lumbar segment of the spine, the cervical segment of the 
spine, and the right and left shoulders were originally 
classified (loosely) as generalized arthritis secondary to 
Crohn's disease.  The condition was categorized as such 
because when service connection was originally granted, 
individual affected joints were not noted or recorded in the 
medical reports.  

The appellant's generalized arthritis secondary to Crohn's 
disease has been rated at 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5009 (2005).  It is rated analogous to 
rheumatoid arthritis, which falls under Diagnostic Code 5002.  
38 C.F.R. Part 4 (2005).  For the active process, a 20 
percent rating is assigned where there are one to two 
exacerbations a year in a well-established diagnosis.  A 40 
percent rating is warranted where there are symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent is warranted for symptoms that are less 
than criteria for a 100 percent rating, but with weight loss 
and anemia, that are productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods; and a 100 percent rating is assigned for 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating.  38 C.F.R. § 
4.71a, Code 5002 (2005).  

Chronic residuals are rated under the appropriate Code for 
the specific joints involved, such as limitation of motion, 
ankylosis, favorable or unfavorable.  Where however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A Note under Code 5002 states that the ratings for active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  Assign the higher 
evaluation.

The appellant's underlying disability is Crohn's disease, 
which has produced, as a separate condition, generalized 
arthritis.  The medical records, both private and VA, 
indicate that from October 17, 1991, to May 12, 1999, the 
appellant's Crohn's disease was "active".  

In October 1991, the appellant sent a letter to the RO 
claiming that he was suffering from generalized arthritis and 
that the condition was secondary to his Crohn's disease.  At 
that time, a specific examination was not performed.  It is 
not until October 1994 that such an examination occurs.  
Before the exam, the appellant complained to the examiner 
that he had "aches and pain" in the joints of his hands.  
Arthritis was not diagnosed; however, comments were not 
specifically provided that would preclude a diagnosis of 
generalized arthritis.  

The appellant's medical treatment records, prior to the 
October 1994 exam, are of record.  One record, from May 1994, 
notes that the appellant has arthritis.  However, on a second 
treatment record, the specific joint affected by the 
arthritis was not reported.  Another record from May 1994 
indicated that the appellant was experiencing 
"polyarthralgia" of the shoulders and feet.  Yet, no 
specific findings were provided.  Another record from two 
months early - March 29, 1994 - reported that that the 
appellant was experiencing arthritis of the hands and back.  
The examiner did not, however, express whether there was any 
limitation of movement or motion of the hands or back.  The 
examiner did not comment on whether the appellant exhibited 
pain in the hands or back during the examination.  

Finally, on September 29, 1995, the appellant underwent a VA 
Joints Examination.  The examiner, in the history portion of 
the exam, noted that the appellant had been complaining of 
stiffness and pain.  The appellant complained of pain in the 
shoulders, neck, fingers, ankles, and low back, and he told 
the examiner that he had recently started to use a non-
steroidal anti-inflammatory medicine for his joint pain.  The 
physical examination of the appellant produced the following 
results:

	. . . Neck range of motion and 
rotation to the right is 66 degrees; to 
the left 63 degrees; flexion is 28 
degrees; extension 37 degrees.  The 
musculature of the back appears normal to 
inspection and palpation with mild 
tenderness in the lower lumbar 
paraspinals and gluteal area bilaterally.  
In the low back, forward flexion is 72 
degrees such that he has finger tip to 
floor distances 22 cm.  Backward 
extension is 41 degrees; left lateral 
flexion 30 degrees; right lateral flexion 
32 degrees; rotation to the left 36 
degrees; rotation to the right 36 degrees 
with no objective evidence of pain but 
subjectively, he has mild pain on the 
extremes of range of motion.  

	. . . The shoulders on the right 
have 131 degrees flexion; 135 degrees 
abduction; on the left have 130 degrees 
flexion; 123 degrees abduction with good 
internal and external range of motion 
grossly.  In the hands, however, he is 
unable to make a fist fully on the right 
greater than left. . . . On the left, 
when trying to make a fist, the left 
index finger is 2 1/2 cm from the 
transpalmar crease, the middle finger is 
1 cm, ring finger 1/2 cm from the 
transpalmar crease.  On the right, the 
index middle, and ring fingers as well as 
the small finger are 2 cm from the 
transpalmar crease on full flexion 
actively and the thumb is 2 1/2 cm from the 
transpalmar crease.  He is unable to make 
a full fist on the right. . . . 

The neurological component of the exam was found to be within 
normal limits.  

The appellant's VA medical treatment records from 1995 
through 1998 indicate that the appellant continued to 
complain of pain in his joints.  On one occasion, he 
specifically reported that he had low back pain.  Another 
report, from September 1997, annotated pain in the shoulders 
and hands, along with other various joints of the body.  Yet, 
specific readings with respect to any restrictions in range 
of motion of the joints were not taken or reported.  A VA 
examination was performed in April 1998 to determine the 
severity of the appellant's Crohn's disease.  In the 
resulting report, the examiner noted that the appellant had 
arthritis of major and minor joints secondary to Crohn's 
disease.  However, the examiner did not provide comments as 
to which joints were affected or the severity of the 
arthritis of the affected joints.  

More complete examinations of the appellant's joints (and 
hands) were performed in March of 2000.  Prior to his exam 
pertaining to his joints, the appellant complained of pain in 
the neck, lower back, and shoulders.  The appellant admitted 
that he used exercise and medications to treat his arthritis.  
He further stated that the joints did not produce swelling, 
heat, redness, or locking.  It was also noted that the 
appellant had not missed any days of work due to his 
disabilities and that he was able to perform his normal 
activities but at a slower pace.  

On examination, the following was reported:

Right shoulder:  Flexion 120 degrees 
actively and 140 degrees passively, pain 
at 120 degrees, relieved at 80 degrees; 
abduction 110 degrees actively and 120 
degrees passively, pain at 110 degrees, 
relieved at neutral; extension 30 degrees 
actively and 40 degrees passively, pain 
at 30 degrees, relieved at neutral; 
internal rotation 70 degrees actively and 
passively, no pain; external rotation 80 
degrees actively and passively, no pain.

Left shoulder:  Flexion 130 degrees 
actively and passively, pain at 130 
degrees, relieved at neutral; adbduction 
110 degrees actively and passively, pain 
at 110 degrees, relieved at neutral; 
extension 40 degrees actively and 45 
degrees passively, pain at 40 degrees, 
relieved at neutral; internal rotation 70 
degrees actively and passively, no pain; 
external rotation 50 degrees actively and 
passively, pain at 50 degrees, relieved 
at neutral.

Lumbar spine:  Forward flexion 50 degrees 
actively and 645 degrees passively, pain 
at 50 degrees, relieved at neutral; 
extension 20 degrees actively and 25 
degrees passively, pain at 25 degrees, 
relieved at neutral; right lateral 
flexion 35 degrees actively and 
passively, no pain; left lateral flexion 
30 degrees actively and passively, pain 
at 30 degrees, relieved at neutral.

Cervical spine:  Forward flexion 40 
degrees actively and passively, no pain; 
extension 45 degrees actively and 
passively, pain at 45 degrees, relieved 
at neutral; right lateral flexion 20 
degrees actively and passively, pain at 
20 degrees, relieved at neutral; left 
lateral flexion 30 degrees actively and 
passively, pain at 30 degrees, relieved 
at neutral; rotation to the right 40 
degrees actively and 45 degrees 
passively, pain at 45 degrees, relieved 
at neutral; rotation to the left 30 
degrees actively and passively, pain at 
30 degrees, relieved at neutral.  

Tenderness was reported in the lower back and neck but 
strength of the back was found to be normal.  Muscle spasm 
was also noted in the lower back.  The right and left 
shoulders were found to be tender in the medial aspect on the 
upper humeral head area.  None of the joints produced 
redness, swelling, effusion, or heat, but they was some 
guarding in all of the joint areas in question.  

With respect to the appellant's hands, both hands were 
reported as swollen and tender to the touch.  Limitation of 
movement of the hands was further noted on examination with 
the right hand (fingers and thumb) more restricted than the 
left hand (fingers and thumb).  The grip strength of the 
right hand was found to be less than the left hand (3+/5+ 
versus 5+/5+).  

The results of the examination were forwarded to the RO 
which, in turn, awarded separate disability ratings for 
arthritis of the right and left hands, lumbar spine, cervical 
spine, and the right and left shoulders.  The separate 
ratings were as follows:


Right hand		50 percent disabling (Diagnostic 
Code (5221)
Lumbar spine		20 percent disabling 
(Diagnostic Code (5292)
Cervical spine	10 percent disabling (Diagnostic 
Code (5290)
Right shoulder	10 percent disabling (Diagnostic 
Code (5203)
Left shoulder 	10 percent disabling (Diagnostic 
Code (5203)
Left hand		10 percent disabling (Diagnostic 
Code (5223)

The above rating was made effective as of May 12, 1999.  The 
question now is whether during the period extending from 
August 17, 1991, to May 12, 1999, separate ratings should be 
assigned for each of the above disabilities, or whether the 
evidence supports a single 20 percent disability rating for 
generalized arthritis secondary to Crohn's disease.  

The Right and Left Shoulders

As reported above, from October 17, 1991, to September 29, 
1995, specific findings indicating the loss of range of 
motion of the hands, lumbar spine, neck, and both shoulders 
were not reported in the appellant's many pages of treatment 
records.  A report from March 1994 recognized that the 
appellant had arthritis of the hands and the lower back, and 
a record from May 1994 noted that he had arthritis of the 
shoulders.  However, none of the records gave specific 
readings as to whether there was any loss of range of motion 
of the various joints.  It was not until September 29, 1995, 
when the appellant undergoes a VA exam, that this occurs.  

With respect to the disabilities of the shoulders, the 
cervical segment of the spine, and the left hand, the medical 
evidence indicates that the appellant experienced occasional 
pain and mild limitation of motion.  Ankylosis of the joints 
was not found or reported.  Yet are these findings sufficient 
to establish separate disability ratings for the appellant's 
right and left shoulder conditions?

Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2005).  
Because there is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
Diagnostic Codes 5200 and 5202 are not applicable.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows:  forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2005).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  38 C.F.R. Part 4 (2005).  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent disability rating.  
A 40 percent rating is warranted when there is limitation of 
motion to 25 degrees from the side.  Under Diagnostic Code 
5203, for impairment of the clavicle or scapula in the major 
or minor arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.  
38 C.F.R. Part 4, Diagnostic Code 5203 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (2005) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2005).

More specifically, with respect to the right and left 
shoulder, the evidence does not show that the appellant is 
only able to lift either arm to shoulder height.  In other 
words, loss of range of motion would be assessed as 
noncompensable under Diagnostic Code 5201.  There is also no 
evidence of malunion or nonunion with or without movement.  
In this instance, there is merely pain and very mild 
limitation of movement of either shoulder.  Under the rating 
criteria for shoulders, the evidence simply does not support 
a separate compensable rating for either shoulder pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5201 or 5203 (2005).  Nevertheless, it does seem clear 
that the evidence does support a separate 10 percent 
disability rating (but no higher) pursuant to 38 C.F.R. Part 
4, Diagnostic Code 5002 (2005) for each shoulder.  

That is, there is slight or minimal limitation of motion in 
both shoulders.  More importantly, as noted in the 
examination of September 1995, pain was complained thereof 
and that pain was evidenced during the examination.  The 
shoulder joints are both joints that would be considered a 
major joint.  As such, a rating of 10 percent is appropriate 
for each shoulder with an effective date of September 29, 
1995 (the date of the VA examination).  

Cervical Segment of the Spine

The next body part in question involves the cervical segment 
of the spine or the neck.  When a separate disability rating 
was assigned, the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5290 was used.  Diagnostic Code 5290, of 38 
C.F.R. Part 4, reads that when there is severe limitation of 
motion of the cervical segment of the spine, a 30 percent 
rating will be assigned.  If there is moderate restriction of 
motion, a 20 percent will be awarded.  And when there is 
slight limitation of motion, a 10 percent rating will be 
assigned.  

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2005).  In evaluating the appellant's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  In a precedent 
opinion, the VA General Counsel has held that disabilities 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, involved 
limitation of motion, which warranted consideration based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 36-97.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  
Under 38 C.F.R. § 4.40 (2008), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

As reported above, the medical evidence prior to 1995 is 
silent for specific findings related to arthritis of the 
neck.  It is not until the appellant underwent the VA 
examination of the joints in September 1995 that specific 
findings relating to the cervical segment of the spine were 
reported.  More specifically, the September 1995 examination 
report indicates that there was some restriction of movement 
of the neck.  However, neither the doctor in 1995 nor the 
examiner in 2000 ever classified the appellant's range of 
motion as moderately limited.  While the appellant may have 
exhibited some pain on movement, there was no indication that 
the appellant had experienced functional loss as a result of 
the condition.  Moreover, the medical records fail to reveal 
muscle spasms, absent reflexes, or other neurological 
findings affecting the discs in the cervical areas.  Range of 
motion studies also do not show that the appellant's neck was 
moderately or severely restricted in its movement.  
Symptomatology indicative of a cervical disc condition 
involving symptoms compatible with neuropathy, and muscle 
spasm, with recurring attacks or only intermittent relief, 
were not been presented.   See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2005).  Although the appellant then complained of 
pain and restriction of movement, he had full motor strength 
and all reflexes were present.  

It is the conclusion of the Board that the evidence does 
support the appellant's contentions that a separate 10 
percent rating for a neck disability should be assigned.  The 
evidence shows that the appellant does have, at least, mild 
restrictions in the range of motion of the neck.  In order to 
be assigned either a 20 or 30 percent rating, the evidence 
would have to show that the appellant was suffering from 
moderate or severe limitation of motion of the cervical 
segment of the spine.  Although the evidence has shown a 
reduction in the appellant's mobility of the neck, none of 
the information contained in the September 1995 examination 
report would indicate that that the appellant's range of 
motion was moderately or severely limited.  As such, the most 
appropriate diagnostic criteria appears to be that found at 
38 C.F.R. Part 4, Diagnostic Code 5290 (1995) instead of that 
at 38 C.F.R. Part 4, Diagnostic Code 5002 (1995).  This 
evaluation should be in effect from September 29, 1995, 
onward.  

Right Hand

With respect to the right hand, between October 17, 1991, and 
March 29, 1994, the record is silent for any complaints 
involving the right hand.  In March 1994, the medical 
treatment records do show a diagnosis of arthritis of the 
right hand.  Yet, the medical care provider did not indicate 
whether there was limitation of motion or pain.  It is not 
until the appellant underwent a more detailed examination in 
September of 1995 that specific readings were provided.  The 
question then becomes whether a separate 10 percent rating 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5002 (1995) et. 
seq. should be assigned or whether a separate rating pursuant 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5221 (1995) et. seq. should be used.  

Pursuant to Diagnostic Code 5221, favorable ankylosis 
involving digits including the index, ring and little fingers 
of the dominant hand warrants a 40 percent rating; where 
there is favorable ankylosis of the thumb in concert with 
favorable ankylosis of the four fingers of the dominant hand, 
a 50 percent rating is warranted in accordance with the 
criteria of Diagnostic Code 5220.  Favorable ankylosis of the 
index, middle, ring, and little fingers of the minor hand 
warrants a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5221 (1995).  The rating codes 5220 through 
5223 apply to favorable ankylosis or limited motion 
permitting flexion of the tips of the fingers to within two 
inches (5.1 centimeters (cm)) of the median transverse fold 
of the palm.  See id. at note (a).  Unfavorable ankylosis of 
the index, middle, ring, and little fingers of the minor hand 
warrants a 40 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5217 (1995).  Ankylosis is considered to be 
unfavorable when the ankylosis prevents flexion of the tips 
of the fingers to within two inches (5.1 cm) of the median 
transverse fold of the palm.  See id. at note (b).

The appellant's right hand was and is his dominant or major 
hand.  The examination from 1995 indicates that that the 
fingers were at least two centimeters, when flexed, from the 
median transverse fold of the palm.  Because he is able to 
bring the tips of his fingers to within two inches (5.1 
centimeters) of the palm of the hand, the rating must be 
based on favorable ankylosis.  It is further noted that there 
is involvement of the thumb and there is some restriction of 
movement in all of the fingers and the thumb.  The 
examination report further noted that the right hand and 
fingers produced pain and stiffness that was somewhat 
elevated via hot water soaks and over-the-counter 
medications.  Swelling was not reported but the appellant was 
unable to make a fist.  

After careful review of the evidence of record, the Board 
finds that entitlement to a 50 percent disability evaluation 
from September 29, 1995, to May 12, 1999, for arthritis of 
the right hand, is merited.  The appellant's arthritis 
affects all of the fingers and the thumb but does not suffer 
for unfavorable ankylosis.  Applying 38 C.F.R. Part 4, 
Diagnostic Code 5221 (1995) to the medical evidence indicates 
that a 50 percent rating, but no higher, should be assigned.

Left Hand

The next condition for which a separate rating may be 
warranted is arthritis of the left hand, which is the 
appellant's minor extremity.  As reported previously, 
complaints of or findings indicating that the appellant was 
experiencing measurable arthritis of the left hand do not 
appear in the medical records prior to September 29, 1995.  A 
report from March 29, 1994, indicates that the appellant was 
experiencing arthritis in the hands but specific findings or 
readings were not given.  In other words, medical evidence 
that could be used to establish a separate rating for 
arthritis of the left hand was not present until September 
1995.  Nevertheless, the exam in September 1995 specifically 
noted that the appellant was experiencing arthritis with some 
measureable or observable limitation of motion of the fingers 
of the left hand.  However, hand strength was not diminished 
nor was the nerves of the left hand affected.  He was not 
diagnosed as suffering from ankylosis of any of the digits 
including the thumb.  Range of motion of the fingers and 
thumb of the left hand was not shown to be limited to within 
2 inches.  A compensable rating under Diagnostic Codes 5220 
through 5223 would be inappropriate.  The question is whether 
a separate 10 percent rating, or higher, should be assigned 
from September 1995 to May 1999 for this condition of the 
hand in toto?  

Arthritis is rated pursuant to the criteria found under 38 
C.F.R. Part 4, Diagnostic Code 5003 (1995) (degenerative 
arthritis).  This code provides that compensation may be 
awarded (1) when limitation of motion meets the schedular 
criteria for the joint(s) affected and is objectively 
confirmed, such as by swelling, muscle spasm, or satisfactory 
evidence of painful motion; (2) when objectively confirmed 
limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (2008) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2008).

The Board believes that the evidence indicates that there is 
some, although mild, arthritis of the hand.  Separate 
compensable evaluations for each of the fingers and the thumb 
are not supported by the record.  The hand in general has 
been noted to have arthritis but it is functional.  The hand 
was not noted to be engorged or swollen and he still had 
manual dexterity in the all of the fingers and thumb of the 
left hand.  Additionally, there is no indication from the 
record that the appellant's grip strength has decreased or 
that the joints of the hand are tender.  In essence, the 
appellant's ability to work and use the hand has not been 
overtly affected by the arthritis.  The appellant admitted 
that he was capable of performing everyday tasks even though 
he experienced generalized joint pain in the hand.  Based on 
the evidence of record, it is the conclusion of the Board 
that from September 29, 1995, to May 12, 1999, a separate 10 
percent disability rating pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5002 (1995) is in order.  

Lower Back

The remaining disability is that of the lumbar segment of the 
spine.  The appellant began complaining of lower back pain as 
early as 1994.  It was not until September 1995 that actual 
limitation of movement was recorded.  Diagnostic Code 5292 
applies to limitation of motion.  38 C.F.R. Part 4 (1995).  
This code provides for a 10 percent evaluation when there is 
slight limitation of motion of the lumbar segment of the 
spine.  Where there is moderate limitation of motion, a 20 
percent evaluation will be assigned.  A 40 percent evaluation 
requires severe limitation of motion.  Per the then-in-effect 
VA Physician's Guide for Disability Evaluation Examinations, 
normal or average range of motion measurements were as 
follows:

        Flexion Forward		95 degrees 
        Extension Backward		35 degrees 
        Lateral Flexion		40 degrees 
        Rotation			35 degrees

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2008).  
Under 38 C.F.R. § 4.40 (2008), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

On the VA examination of September 1995, the appellant had 72 
degrees of forward flexion, 41 degrees of backward extension, 
30 degrees of left lateral flexion, 32 degrees right lateral 
flexion, and 35 degrees rotation to the right and left.  The 
physician reported that there was no objective evidence of 
pain on motion and the neurological examination produced 
normal results.  Tenderness, muscle spasm, and other 
deformities were not noted by the examiner.  There was no 
radiation or extension of pain.  His gait was normal and he 
could perform heel, toe, and tandem walking.  He could 
perform a full knee bend and stand up without difficulty.

A review of evidence up to September 1995 does show that the 
appellant complained of occasional pain and the use of 
occasional anti-inflammatory medication for his back.  Yet, 
the record fails to suggest that he has any type of numbness 
or muscle spasm in the lumbosacral spine.  The appellant's 
range of motion is mild to moderately compromised and he does 
complain of pain that somewhat limits his movements.

In evaluating this service-connected disability, it is the 
Board's opinion that while the clinical findings do not 
exactly mirror the evaluation criteria for a 20 percent 
schedular evaluation for arthritis of the lower back, the 
evidence more closely approximates the 20 percent rating 
versus that of a 10 percent evaluation.  However, a rating in 
excess of 20 percent is not warranted.  Severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space has not been shown by the 
evidence.  See Diagnostic Code 5295 (1995).  In 1995, there 
was no indication of narrowing or irregularity of the joint 
space.  Furthermore, abnormal mobility on forced motion was 
not demonstrated.  Moreover, severe limitation of motion of 
the lumbar spine was not shown to warrant a 40 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1995).  Additionally, the criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1995) are 
not applicable to the appellant's claim as x-rays are 
negative for intervertebral disk disease.

As such, a 20 percent disability rating for arthritis of the 
lumbar segment of the spine, but no more, is warranted from 
September 29, 1995, to May 12, 1999.  

Conclusion

Therefore, it is the conclusion of the Board that the 
evidence does not show that separate disability ratings 
should be assigned for arthritis of the right and left hands, 
the lumbar segment of the spine, the cervical segment of the 
spine, and the right and left shoulders, all secondary to 
Crohn's disease, prior to September 29, 1995.  While medical 
evidence prior to this date may have indicated that the 
appellant was suffering from arthritis from one or more of 
these affected body parts, that same medical evidence did not 
provide specific and definitive results that would allow have 
allowed for a quantification of the severity of any of the 
disabilities.  It is not until the appellant underwent a 
joint-specific VA medical examination on September 29, 1995, 
that detailed and specific information concerning the joints 
affected was provided sufficient to rate each body part.  
Hence, it is after that date that individual and separate 
ratings may be, and have been through the actions of this 
decision, assigned.  



ORDER

1.  Entitlement to a disability evaluation in excess of 20 
percent for generalized arthritis secondary to Crohn's 
disease, from October 17, 1991, to September 29, 1995, is 
denied.

2.  An evaluation of 10 percent for arthritis of the cervical 
segment of the spine, from September 29, 1995, to May 12, 
1999, is granted, subject to the regulations governing the 
disbursement of monetary benefits.

3.  An evaluation of 10 percent for arthritis of the left 
shoulder, from September 29, 1995, to May 12, 1999, is 
granted, subject to the regulations governing the 
disbursement of monetary benefits.

4.  An evaluation of 10 percent for arthritis of the right 
shoulder, from September 29, 1995, to May 12, 1999, is 
granted, subject to the regulations governing the 
disbursement of monetary benefits.

5.  An evaluation of 10 percent for arthritis of the left 
hand, from September 29, 1995, to May 12, 1999, is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.

6.  An evaluation of 50 percent for arthritis of the right 
hand, from September 29, 1995, to May 12, 1999, is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.

7.  An evaluation of 20 percent for arthritis of the lumbar 
segment of the spine, from September 29, 1995, to May 12, 
1999, is granted, subject to the regulations governing the 
disbursement of monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


